DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/122,452 filed on 15-December-2020:
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data, aggregating that data, and encoding that data to a database. All of these limitations amount to the organization of human activity. This judicial exception is not integrated into a practical application because the claim refers to a method of using a naturally occurring correlation (i.e. autonomous vehicle usage correlated with autonomous vehicle confidence) and the steps of gathering data and organizing it amount to nothing more than extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “computer” upon which this method is implemented is not discussed in any detail and the method being implemented amounts to nothing more than generic computer functions such as receiving data, aggregating it, and encoding it to a database. Examiner Note: the step-by-step statutory analysis of this independent claim under 35 U.S.C. 101 is provided below for clarity:
Step One: Does the Claim Fall Within a Statutory Category?
Yes, Claim 1 is directed towards a process.
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 1 recites: “receiving autonomous level data and location data…”; “aggregating, based on the location data, the autonomous level data…”; “encoding the aggregated autonomous level data”. The limitations amount to no more than the organization of human activity as they, as written and under their broadest reasonable interpretation, are processes that, for the recitation of generic computing components, are capable of being performed by the human mind.
Step Two A, Prong Two: Is the Abstract Idea Integrated Into a Practical Application?
No, the claim refers to a method of using a naturally occurring correlation, namely the correlation between the usage of autonomous vehicles and the corresponding confidence in the use of autonomous vehicles over any arbitrary geographic location. The data gather, aggregating, and encoding steps of this claim amount to no more than extra-solution activities that provide no meaningful limitations on the method.
Step Two B: Does the Claim as a whole amount to significantly more that the Judicial Exception?
No, as stated above, the steps of this method listed in Claim 1 amount to extra-solution activity and are discussed at a high level of generality that add no meaningful limits on the method. Additionally, the mention of a “computer” upon which this method is implemented does not amount to significantly more than the judicial exception as well as it is written about in the highest level of generality and its addition amounts to nothing more than a mere instruction to apply the judicial exception using a generic computer as a tool.
Dependent Claims
Claims 2-10 are rejected under 35 U.S.C 101 for being directed to an abstract idea without adding significantly more.
Claim 2, merely adds the step of mapping the data points encoded in Claim 1 which amounts to nothing more than organizing human activity as generating a map from points is a function that humans are capable.
Claim 3, merely specifies that the location data received in Claim 1 includes both a point where a decision is made to initiate a change and a point where the change occurs. Merely further specifying the type of data being collected does not add any meaningful limitations on the method steps.
Claim 4, merely adds an additional type of data being received to the method of Claim 1. Adding additional data does not change the fact that this method refers to a method of organizing human activity and specifying additional data as time data does not add any meaningful limitations on the method steps.
Claim 5, merely adds an additional type of data being received to the method of Claim 1. Adding additional data does not change the fact that this method refers to a method of organizing human activity and specifying additional data as vehicle version data does not add any meaningful limitations on the method steps.
Claim 6, merely adds an additional type of data being received to the method of Claim 1. Adding additional data does not change the fact that this method refers to a method of organizing human activity and specifying additional data as vehicle type data does not add any meaningful limitations on the method steps.
Claim 7, merely adds an additional type of data being received to the method of Claim 1. Adding additional data does not change the fact that this method refers to a method of organizing human activity and specifying additional data as vehicle context data does not add any meaningful limitations on the method steps.
Claim 8, comprises the step of determining a transition confidence value for particular road segments. This limitation amounts to no more than a method of organizing human activity as this calculation could reasonably be performed by the human mind once given the data. The additional limitation in Claim 8 involves more encoding which does not add any meaningful limitations to the method steps.
Claim 9, merely adds another type of data to the determining step and thus adds no meaningful limitations to the method.
Claim 10, merely adds another type of data to the determining step and thus adds no meaningful limitations to the method.
Claim 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data, aggregating that data, generating data points on a map, storing data points in memory and encoding data to a database. All of these limitations amount to the organization of human activity. This judicial exception is not integrated into a practical application because the additional elements in the claim amount to generic computer components (i.e. “processing circuitry” and “memory”) being discussed at a high level of generality performing generic computer functions. The claim as a whole does not amount to significantly more because, again the additional elements in the apparatus are merely generic computer components performing generic functions and thus do not add any meaningful limitations on the claim. Examiner Note: Claims 11 and 16 are being analyzed together as the only meaningful difference between them is that the “aggregating” and “encoding” limitation steps from Claim 11 are replaced with “generating” and “storing” limitation steps and all four of these limitation steps represent the same category of judicial exception, namely methods of organizing human activity. The step-by-step statutory analysis of these independent claims under 35 U.S.C. 101 is provided below for clarity:
Step One: Does the Claim Fall Within a Statutory Category?
Yes, Claim 1 is directed towards a machine.
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 11 recites: “receiving autonomous level data and location data…”; “aggregating, based on the location data, the autonomous level data…”; “encoding the aggregated autonomous level data”. Claim 16 recites” “Receiv(ing) autonomous level data”; generat(ing) a data point for a map layer”; stor(ing) the data point in a database”. The limitations amount to no more than the organization of human activity as they, as written and under their broadest reasonable interpretation, are processes that, for the recitation of generic computing components, are capable of being performed by the human mind.
Step Two A, Prong Two: Is the Abstract Idea Integrated Into a Practical Application?
No, the claim refers to a machine that performs a calculation that the human mind is capable of performing namely calculating a confidence index based on usage data. The  structural elements of the claims amount to no more than generic computing components performing generic functions.
Step Two B: Does the Claim as a whole amount to significantly more that the Judicial Exception?
No, as stated above, the machine listed in Claim 11 and 16 amount nothing more than generic computing components performing generic functions and are discussed at a high level of generality that add no meaningful limits on the method. 
Dependent Claims
Claims 12-15, 17-20 are rejected under 35 U.S.C 101 for being directed to an abstract idea without significantly more.
Claims 12-15, merely specify types of data for the generic computer components to perform generic functions upon.
Claims 17-19, merely define what a type of data used by the machine in Claim 16 consists of.
Claim 20, merely recites another generic computing function being performed by a generic computer component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2,  5-8, 10, 11, 12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Park (US 20200174470).
As per Claim 1,
Park discloses the following limitations:
“receiving autonomous level data and location data thereof associated with a vehicle traveling along a road segment, wherein the autonomous level data is identified based on a change in an autonomous level for the vehicle”
Paragraph [0065] "the vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change, and the like. Paragraph [0065] "The controller 180 transmits the vehicle autonomous driving state information to the server 200 through the communication device 110 after the vehicle starts."
The passage states that autonomous driving state information includes whether the driving level has changed.
“aggregating, based on the location data, the autonomous level data with other autonomous level data for one or more other vehicles associated with the road segment to generate aggregated autonomous level data for the road segment”
Paragraph [0075] "The server 200 receives the autonomous driving state information from at least one vehicle 100 which is autonomous driving. The server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section." Paragraph [0078] "For example, when a total of ten vehicles are maintained at autonomous driving level 3 in a specific road section without any particular reason, the server 200 increases the reliability of the corresponding road section by 20%."
The vehicle receives state information pertaining to a road segment and is shown in the example as receiving the information from multiple vehicles. It is further clear that the more vehicles that the data is received from the more accurate the information. 
“and encoding the aggregated autonomous level data in a database to facilitate an autonomous level prediction for vehicles associated with the road segment.”
Paragraph [0048] "In addition, the storage 130 may store a precise map in the form of a database" Paragraph [0075] "The server 200 receives the autonomous driving state information from at least one vehicle 100 which is autonomous driving. The server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section."
Mapping data in this context represents encoding to a database as a map is inherently a visual representation of a database of points.
With regards to Claim 2¸ Park discloses the following limitations:
“wherein the encoding the aggregated autonomous level data in the database comprises mapping the aggregated autonomous level data onto a map data layer of a high-definition map to facilitate the autonomous level prediction for the vehicles”
Paragraph [0075] "The server 200 receives the autonomous driving state information from at least one vehicle 100 which is autonomous driving. The server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section."
With regards to Claim 5, Park discloses the following limitations:
“receiving vehicle version data associated with one or more components of the vehicle that facilitate autonomous driving of the vehicle, wherein the aggregating the autonomous level data with the other autonomous level data comprises aggregating the autonomous level data with the other autonomous level data based on the vehicle version data.”
Paragraph [0083]" The autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level, an operation control function, a vehicle location, information about whether an autonomous driving level is changed, level change reason, and the like."
Autonomous driving support level is defined as the level of autonomous driving that the vehicle is capable of which constitutes vehicle version data associated with one or more components responsible for autonomous driving.
With regards to Claim 6, Park discloses the following limitations:
“receiving vehicle data associated with a vehicle type for the vehicle, wherein the aggregating the autonomous level data with the other autonomous level data comprises aggregating the autonomous level data with the other autonomous level data based on the vehicle data.”
Paragraph [0083]" The autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level, an operation control function, a vehicle location, information about whether an autonomous driving level is changed, level change reason, and the like."
In this passage vehicle identification data is included in the autonomous driving state information which is information used to identify information to aggregate together.
With regards to Claim 7, Park discloses the following limitations:
“receiving vehicle context data associated with a reason for the change in the autonomous level for the vehicle, wherein the aggregating the autonomous level data with the other autonomous level data comprises aggregating the autonomous level data with the other autonomous level data based on the vehicle context data.”
Paragraph [0073] "When an event such as the adjustment of the vehicle autonomous driving level, or the release of the autonomous driving of the vehicle 100 occurs, the controller 180 transmits the vehicle autonomous driving state information to the server 200 to notify that the autonomous driving level of the vehicle is changed. In this case, the controller 180 notifies the server 200 together of the reason why the autonomous driving level is changed."
With regards to Claim 8, Park discloses the following limitations:
“determining a transition confidence value for the road segment based on a number of vehicles that are disengaged from a particular autonomous level while traveling along the road segment during an interval of time”
Paragraph [0077] " The server 200 reduces the reliability of a specific road section by a specified value (%) when the set number of vehicles that are traveling in the corresponding road section at a specific autonomous driving level release the autonomous driving mode." Paragraph [0080] "The server 200 updates the autonomous driving level for each road section based on the data collected in real time to construct the road information."
As the reliability value of each road section is updated in real-time the value can be considered as being updated over any arbitrary time interval.
“encoding the transition confidence value in the database to facilitate the autonomous level prediction for the vehicles associated with the road segment”
Paragraph [0077] "The server 200 may calculate the reliability by using a reliability calculation algorithm." Paragraph [0048] " The storage 130 may store software programmed for the controller 180 to perform a specified operation, and may store input/output data. In addition, the storage 130 may store a precise map in the form of a database. The precise map may be updated automatically at a specified transmission period or manually updated by a user. In addition, the storage 130 may store map information and road information mapped to the driving route provided from the server 200."
The server is shown in this passage to calculate the reliability for the road sections and provide that map data to the storage where the map database is kept.
With regards to Claim 10, Park discloses the following limitations:
“wherein the determining the transition confidence value for the road segment comprises determining the transition confidence value for the road segment based on distance data associated with a distance between the vehicle and a particular location associated with the road segment during the change in the autonomous level for the vehicle.”
Paragraph [0076] "The server 200 receives the autonomous driving state information from at least one vehicle 100 which is autonomous driving. The server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section. The server 200 maps the road section (link) on which the vehicle 100 travels onto the map based on the vehicle location included in the autonomous driving state information, and identifies the current autonomous driving level of the vehicle 100"
In this passage the server is receiving autonomous driving state information which is disclosed as having the vehicle location as a part of it. As shown in Paragraph [0077] the server uses this information to calculated a reliability value for road sections, the location information is critical to determining which road section receives the update from the data associated with the vehicle and therefore the distance from a particular point (i.e. the boundary of the road section) is used in determining the confidence value of a particular road section.
As per Claim 11, 
Park discloses the following limitations:
“receive autonomous level data and location data thereof associated with a vehicle traveling along a road segment, wherein the autonomous level data is identified based on a change in an autonomous level for the vehicle”
Paragraph [0065] "the vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change, and the like. Paragraph [0065] "The controller 180 transmits the vehicle autonomous driving state information to the server 200 through the communication device 110 after the vehicle starts."
“aggregate, based on the location data, the autonomous level data with other autonomous level data for one or more other vehicles associated with the road segment to generate aggregated autonomous level data for the road segment”
Paragraph [0075] "The server 200 receives the autonomous driving state information from at least one vehicle 100 which is autonomous driving. The server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section." Paragraph [0078] "For example, when a total of ten vehicles are maintained at autonomous driving level 3 in a specific road section without any particular reason, the server 200 increases the reliability of the corresponding road section by 20%."
“encode the aggregated autonomous level data in a database to facilitate an autonomous level prediction for vehicles associated with the road segment.”
Paragraph [0048] "In addition, the storage 130 may store a precise map in the form of a database" Paragraph [0075] "The server 200 receives the autonomous driving state information from at least one vehicle 100 which is autonomous driving. The server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section."
With regards to Claim 12, Park discloses the following limitations:
“wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to map the aggregated autonomous level data onto a map data layer of a high-definition map to facilitate the autonomous level prediction for the vehicles.”
Paragraph [0075] "The server 200 receives the autonomous driving state information from at least one vehicle 100 which is autonomous driving. The server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section."
With regards to Claim 15, Park discloses the following limitations,
“receive vehicle context data associated with a reason for the change in the autonomous level for the vehicle”
Paragraph [0065] "the vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change, and the like. Paragraph [0065] "The controller 180 transmits the vehicle autonomous driving state information to the server 200 through the communication device 110 after the vehicle starts."
“aggregate the autonomous level data with the other autonomous level data based on the vehicle context data”
Paragraph [0065] "the vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change, and the like. Paragraph [0065] "The controller 180 transmits the vehicle autonomous driving state information to the server 200 through the communication device 110 after the vehicle starts."
As Per Claim 16,
Park discloses the following limitations:
“receive autonomous level data and location data thereof associated with a vehicle traveling along a road segment, wherein the autonomous level data is associated with a transition of an autonomous level for the vehicle with respect to the road segment”
Paragraph [0065] "the vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change, and the like. Paragraph [0065] "The controller 180 transmits the vehicle autonomous driving state information to the server 200 through the communication device 110 after the vehicle starts."
The passage states that autonomous driving state information includes whether the driving level has changed. 
“generate a data point for a map layer associated with the road segment based on the autonomous level data and the location data, wherein the data point indicates the transition of the autonomous level for the vehicle and a location associated with the transition of the autonomous level for the vehicle”
Paragraph [0075] "The server 200 receives the autonomous driving state information from at least one vehicle 100 which is autonomous driving. The server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section."
“store the data point in a database associated with the map layer, wherein the map layer comprises the data point and one or more other data points that indicate one or more other locations related to respective autonomous level transitions for one or more other vehicles associated with the road segment.”
Paragraph [0077] "The server 200 may calculate the reliability by using a reliability calculation algorithm." Paragraph [0048] " The storage 130 may store software programmed for the controller 180 to perform a specified operation, and may store input/output data. In addition, the storage 130 may store a precise map in the form of a database. The precise map may be updated automatically at a specified transmission period or manually updated by a user. In addition, the storage 130 may store map information and road information mapped to the driving route provided from the server 200."
With regards to Claim 17, Park discloses the following limitations:
“wherein the autonomous level data comprises an indication of a particular autonomous level for the vehicle after the transition”
Paragraph [0065] "the vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change, and the like. Paragraph [0065] "The controller 180 transmits the vehicle autonomous driving state information to the server 200 through the communication device 110 after the vehicle starts."
With regards to Claim 18, Park discloses the following limitations:
“wherein the autonomous level data comprises a first indication of a first autonomous level for the vehicle prior to the transition and a second indication of a second autonomous level for the vehicle after the transition.”
Paragraph [0044] "The vehicle 100 transmits autonomous driving state information of the vehicle 100 to the server 200 in real time during traveling."
The autonomous driving state information includes the autonomous level data and is updated to the server in real time, therefore the server receives indications of the autonomous level before and after the transition.
With regards to Claim 19, Park discloses the following limitations:
“wherein the autonomous level data comprises an indication of an increase or a decrease in the autonomous level for the vehicle after the transition.”
Paragraph [0044] "The vehicle 100 transmits autonomous driving state information of the vehicle 100 to the server 200 in real time during traveling."
With regards to Claim 20, Park discloses the following limitations:
“aggregate the data point with another data point of the map layer in response to a determination that a distance between the data point and the other data point satisfies a defined criterion.” 
Paragraph [0075] "The server 200 receives the autonomous driving state information from at least one vehicle 100 which is autonomous driving. The server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section."
This reference describes collecting, or aggregating, information from multiple vehicles together based on them being located within the same road section. It can therefore be seen that the aggregating of data points in this case is in response to the determination that the distance between those points is at most the maximum distance covered by any particular road section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Endo (US 20170301235).
With regards to Claim 3, Park discloses the following limitation:
“receiving second location data associated with execution of the change in the autonomous level by the processor the vehicle, wherein the aggregating the autonomous level data with the other autonomous level data comprises aggregating the autonomous level data with the other autonomous level data based on the first location data and the second location data.”
Paragraph [0073] "When an event such as the adjustment of the vehicle autonomous driving level, or the release of the autonomous driving of the vehicle 100 occurs, the controller 180 transmits the vehicle autonomous driving state information to the server 200 to notify that the autonomous driving level of the vehicle is changed. In this case, the controller 180 notifies the server 200 together of the reason why the autonomous driving level is changed."
Vehicle autonomous driving state information includes location information as per Paragraph [0065]
Park does not disclose the following limitation that Endo does disclose:
“receiving first location data associated with a decision by a processor of the vehicle to initiate the change in the autonomous level for the vehicle”
Paragraph [0118] " For example, FIG. 8 illustrates that the driving support device 12 installed in the vehicle having the vehicle ID C1 has activated the ACC control function while executing the driving support at Level 3 among the driving support levels on the road link LK1, at an activation position p1, at an activation time t11, for an activation distance d11, in an activation environment e11. In this way, the support aspects of the driving support: executed by the driving support device 12 of each of the vehicles on each road link ID are stored." Paragraph [0096] "Note that the execution position of the driving support represents a position of the vehicle in the execution period of the driving support. The execution time of the driving support represents time in the execution period of the driving support"
In Paragraph [0118] key details about the activation of autonomous driving are stored including the location of activation. In Paragraph [0096] execution distance is also noted as being stored by the driving support device, this distance represents the distance that is required to execute the transition which necessitates a location that the decision to execute is made.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the datapoint corresponding to the beginning of the transition disclosed by Endo with the datapoint corresponding with the end of the transition disclosed by Park in order to account for the transition period of the autonomous vehicle resulting in a more geographically accurate confidence index.
With regards to Claim 4, Park discloses the limitations of Claim 1 but does not disclose the following limitations that Endo does disclose:
“receiving first time data associated with the decision to initiate the change in the autonomous level for the vehicle”
Paragraph [0118] " For example, FIG. 8 illustrates that the driving support device 12 installed in the vehicle having the vehicle ID C1 has activated the ACC control function while executing the driving support at Level 3 among the driving support levels on the road link LK1, at an activation position p1, at an activation time t11, for an activation distance d11, in an activation environment e11. In this way, the support aspects of the driving support: executed by the driving support device 12 of each of the vehicles on each road link ID are stored." Paragraph [0096] "Note that the execution position of the driving support represents a position of the vehicle in the execution period of the driving support. The execution time of the driving support represents time in the execution period of the driving support"
In Paragraph [0118] key details about the activation of autonomous driving are stored including the time of activation. In Paragraph [0096] execution time is also noted as being stored by the driving support device, this time represents the time that is required to execute the transition which necessitates a time that the decision to execute is made.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features of Park with the time data associated with the beginning of the transition period as disclosed by Endo. One of ordinary skill in the art would be motivated to make this combination in order to better account for the transition period from autonomous mode to manual mode thereby increasing the geographic reliability of the confidence index.
“and receiving second time data associated with the execution of the change in the autonomous level for the vehicle, wherein the aggregating the autonomous level data with the other autonomous level data comprises aggregating the autonomous level data with the other autonomous level data based on the first time data and the second time data.”
Paragraph [0118] " For example, FIG. 8 illustrates that the driving support device 12 installed in the vehicle having the vehicle ID C1 has activated the ACC control function while executing the driving support at Level 3 among the driving support levels on the road link LK1, at an activation position p1, at an activation time t11, for an activation distance d11, in an activation environment e11. In this way, the support aspects of the driving support: executed by the driving support device 12 of each of the vehicles on each road link ID are stored." Paragraph [0096] "Note that the execution position of the driving support represents a position of the vehicle in the execution period of the driving support. The execution time of the driving support represents time in the execution period of the driving support"
In Paragraph [0118] key details about the activation of autonomous driving are stored including the time of activation. In Paragraph [0096] execution time is also noted as being stored by the driving support device, this time represents the time that is required to execute the transition, the ending time of the execution period represents the second time data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features of Park with the time data associated with the beginning of the transition period as disclosed by Endo. One of ordinary skill in the art would be motivated to make this combination in order to better account for the transition period from autonomous mode to manual mode thereby increasing the geographic reliability of the confidence index.
With regards to Claim 13, Park discloses the following limitation:
“receive second location data associated with execution of the change in the autonomous level by the processor the vehicle and aggregate the autonomous level data with the other autonomous level data based on the first location data and the second location data.”
Paragraph [0073] "When an event such as the adjustment of the vehicle autonomous driving level, or the release of the autonomous driving of the vehicle 100 occurs, the controller 180 transmits the vehicle autonomous driving state information to the server 200 to notify that the autonomous driving level of the vehicle is changed. In this case, the controller 180 notifies the server 200 together of the reason why the autonomous driving level is changed."
Vehicle autonomous driving state information includes location information as per Paragraph [0065]
Park does not disclose the following limitation that Endo does disclose:
“wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to: receive first location data associated with a decision by a processor of the vehicle to initiate the change in the autonomous level for the vehicle”
Paragraph [0118] " For example, FIG. 8 illustrates that the driving support device 12 installed in the vehicle having the vehicle ID C1 has activated the ACC control function while executing the driving support at Level 3 among the driving support levels on the road link LK1, at an activation position p1, at an activation time t11, for an activation distance d11, in an activation environment e11. In this way, the support aspects of the driving support: executed by the driving support device 12 of each of the vehicles on each road link ID are stored." Paragraph [0096] "Note that the execution position of the driving support represents a position of the vehicle in the execution period of the driving support. The execution time of the driving support represents time in the execution period of the driving support"
In Paragraph [0118] key details about the activation of autonomous driving are stored including the location of activation. In Paragraph [0096] execution distance is also noted as being stored by the driving support device, this distance represents the distance that is required to execute the transition which necessitates a location that the decision to execute is made.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the datapoint corresponding to the beginning of the transition disclosed by Endo with the datapoint corresponding with the end of the transition disclosed by Park in order to account for the transition period of the autonomous vehicle resulting in a more geographically accurate confidence index.
With regards to Claim 14, Park discloses the limitations of Claim 1 but does not disclose the following limitations that Endo does disclose:
“wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to: receive first time data associated with the decision to initiate the change in the autonomous level for the vehicle”
Paragraph [0118] " For example, FIG. 8 illustrates that the driving support device 12 installed in the vehicle having the vehicle ID C1 has activated the ACC control function while executing the driving support at Level 3 among the driving support levels on the road link LK1, at an activation position p1, at an activation time t11, for an activation distance d11, in an activation environment e11. In this way, the support aspects of the driving support: executed by the driving support device 12 of each of the vehicles on each road link ID are stored." Paragraph [0096] "Note that the execution position of the driving support represents a position of the vehicle in the execution period of the driving support. The execution time of the driving support represents time in the execution period of the driving support"
In Paragraph [0118] key details about the activation of autonomous driving are stored including the time of activation. In Paragraph [0096] execution time is also noted as being stored by the driving support device, this time represents the time that is required to execute the transition which necessitates a time that the decision to execute is made.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features of Park with the time data associated with the beginning of the transition period as disclosed by Endo. One of ordinary skill in the art would be motivated to make this combination in order to better account for the transition period from autonomous mode to manual mode thereby increasing the geographic reliability of the confidence index.
“and receiving second time data associated with the execution of the change in the autonomous level for the vehicle, wherein the aggregating the autonomous level data with the other autonomous level data comprises aggregating the autonomous level data with the other autonomous level data based on the first time data and the second time data.”
Paragraph [0118] " For example, FIG. 8 illustrates that the driving support device 12 installed in the vehicle having the vehicle ID C1 has activated the ACC control function while executing the driving support at Level 3 among the driving support levels on the road link LK1, at an activation position p1, at an activation time t11, for an activation distance d11, in an activation environment e11. In this way, the support aspects of the driving support: executed by the driving support device 12 of each of the vehicles on each road link ID are stored." Paragraph [0096] "Note that the execution position of the driving support represents a position of the vehicle in the execution period of the driving support. The execution time of the driving support represents time in the execution period of the driving support"
In Paragraph [0118] key details about the activation of autonomous driving are stored including the time of activation. In Paragraph [0096] execution time is also noted as being stored by the driving support device, this time represents the time that is required to execute the transition, the ending time of the execution period represents the second time data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features of Park with the time data associated with the beginning of the transition period as disclosed by Endo. One of ordinary skill in the art would be motivated to make this combination in order to better account for the transition period from autonomous mode to manual mode thereby increasing the geographic reliability of the confidence index.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kawanai (US 20200139979).
With regards to Claim 9, Park discloses all of the limitations of Claim 8 but does not disclose the following limitation that Kawanai does disclose:
“wherein the determining the transition confidence value for the road segment comprises determining the transition confidence value for the road segment based on temporal data associated with timing for the change in the autonomous level for the vehicle.”
Paragraph [0082] "The driving assist level determination device 40 acquires an evaluation value P for each point within a target range, based on the map information MAP (map database MAP_DB). At the time, the driving assist level determination device 40 may acquire the evaluation value P associated with the map information MAP as it is, or may process the evaluation value P associated with the map information MAP. The driving assist level determination device 40 further determines the allowable level ALV for each point within the target range, by comparing the evaluation value P with the threshold TH."
The driving assist determination device receives an evaluation value and then at that specific time calculates the allowable autonomous level and will switch according to defined characteristics.
It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the method disclosed by Park with the time-based determination of the confidence index as disclosed by Kawanai. One of ordinary skill in the art would have been motivated to make this modification in order to increase the safety of the system by ensuring that the confidence index remains up-to-date and reflects real-world changes to road segments.
Conclusion
A list of relevant prior art that was not relied on in this action is provided:
Magdiel (US 20190049259) 
Refers to determining “quality of service (QoS)” score for individual road segments that indicates autonomy levels for each road segment.
Grimm (US 20190232955)
Refers to determining a complexity metric for regions along a route that a vehicle travels upon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667